DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character “171” paragraph 0030.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "a plurality of the protective tube" in line 10.  It should be changed to – the plurality of the protective tubes –. Claims depending from the rejected claim are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US 9,742,179) in view of Feng et al. (CN 101630826).
With regards to claim 1 and 11-12, Warren discloses a cable hang-off arrangement (col. 5, lines 21-53) configured for mounting at a level of an elevated platform of an offshore facility (col. 1, lines 13-30), the cable hang-off arrangement comprising, a cable assembly (100) comprising a plurality of protective tubes (110), wherein each protective tube is configured to accommodate a transmission cable (310) of the offshore facility; a tube end flange (530) arranged around an end portion of each protective tube; (figure 5) and a hang-off terminator (col. 5, lines 21-53; “installation bracket”) configured for mounting at an end of the pipe wherein, the hang-off terminator comprises an end-plate (col. 5, lines 21-53; “installation bracket is usually a large piece of fabricated metal that is made to accept and hold in place the flanges of each conduits”) with a plurality of apertures (NOTE: apertures are not shown but are implicitly 
As to claim 2, Warren discloses the invention substantially as claimed. However, Warren is silent about wherein the end-plate has two parts, and wherein a first part comprises an arrangement of a plurality of aperture halves and a second part comprises a complementary arrangement of aperture halves. Feng teaches an end-plate (21) including two parts, and wherein a first part comprises at least one aperture halve and a second part comprises a complementary arrangement of aperture halve (figure 4). It would have been obvious to one of ordinary skill in the art to modify the end-plate of Warren to have two parts including aperture halves as taught by Feng, since it would be easier to install and remove the end-plate. 
As to claims 3 and 4, Warren as modified above discloses wherein the end-plate comprises apertures for umbilical or cables used to transmit electrical power, signals, and/or hydraulic fluids (Warren col. 1, lines 1-22 and col. 2, lines 43-50).  Warren does not explicitly teach having apertures for three transmission cables of an AC transmission link, or apertures for two transmission cables of a DC transmission line. Examiner takes Official Notice that it is old and well known in the art of offshore platforms to use cables for AC transmission link or DC transmission link (see for example US 9,377,009 teaches that it is known to use AC or DC transmission lines; col. 1, lines 34-40). It would have been obvious to one of ordinary skill in the art to modify the arrangement of Warren to use AC or DC transmission link, since this are two conventional transmission lines used in the offshore art to transmit electrical power or signals. 

As to claim 7, Feng discloses a pipe extension portion (3) configured for mounting between a pipe end flange and the end plate (4) (figure 1-4). It would have been obvious to one of ordinary skill in the art to modify the arrangement of Warren to include the pipe as taught by Feng, since it would provide additional protection to the arrangement and a hang-off capable of fixing a plurality of cable.
As to claim 8, Warren as modified discloses a water tight seal between a tube end flange and the transmission cable (col. 4, lines 20-30; figures 1-7). 
As to claim 9, Warren as modified above discloses wherein the end-plate (see split end –plate 21 and 4 in figure 1 of Feng) comprises a linear arrangement of apertures (bolt apertures on the perimeter) extending along a diameter of the end-plate (figures 1-4).
As to claim 10, Warren as modified above discloses wherein the hang-off terminator comprises a mounting interface configured for mounting to the elevated platform of the offshore facility (col. 2, lines 43 to col. 3, line 10).  
Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US 9,742,179) in view of Feng et al. (CN 101630826) and Vidal et al. (US 8,668,406).
As to claims 13-14, Warren as modified above discloses the invention substantially as clamed. However, Warren is silent about providing a protecting tube with a fluid injection arrangement and wherein the step of inserting a transmission cable into a protective tube comprises pumping a fluid into the protective tube. Vidal et al. teaches a protective tube comprising a fluid injection arrangement for inserting a cable into a protective tube comprising . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678